Citation Nr: 0414586	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-32 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable initial evaluation for a 
headache disability.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from November 1996 to March 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Regional Office (RO) that granted the veteran's claim for 
service connection for a vascular-type headache disability 
and assigned a noncompensable evaluation, effective March 13, 
2002.  The veteran disagrees with that assigned rating.

The Board is unclear whether the veteran's January 2003 
statement was also intended as a Notice of Disagreement with 
the December 2002 rating decision award of an initial 
noncompensable evaluation for a polycystic ovary syndrome 
disability.  This matter is referred to the RO for 
appropriate clarification.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that a compensable initial evaluation is 
warranted for her service-connected headache disability.  The 
Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In this case, the veteran, in her January 2003 Notice of 
Disagreement, contends that her headaches currently occur 
once or twice a week.  However, the Board notes that in a 
June 2002 VA examination, the veteran reported that although 
her headaches used to occur once or twice a month, they were 
occurring less frequently. The Board notes that the examiner 
did not inquire into exactly how often these attacks 
occurred.  Under 38 C.F.R. § 3.326(a) (2003), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for headaches since 
her discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded a 
VA examination to determine the current 
nature, extent and severity of her 
service-connected headache disability.  
All necessary tests should be performed.  
The examiner should inquire into how 
frequently the veteran has headaches, and 
how frequently she experiences 
prostrating attacks, if any.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

3.  Thereafter, the RO should 
readjudicate the veteran's increased 
rating claim.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



